UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

 

JORDAN SNOW,
Plaintiff, Case No. 1:19-cv-00431
V. Judge Susan J. Dlott
WAL-MART STORES EAST, LP, Magistrate Judge Karen L. Litkovitz
Defendant.

 

AGREED CONFIDENTIALITY ORDER

The parties have agreed to and have submitted to the Court, and for good cause shown the
Court hereby enters, the following Confidentiality Order:

kL This Confidentiality Order shall govern the disclosure of materials designated as
Confidential Material in this litigation. Confidential Material, as used in this Order, shall refer to
any document or item designated as Confidential or Highly Confidential — Attorneys’ Eyes Only,

including but not limited to, documents or items produced during discovery, all copies thereof, and

the information contained in such material.

2. Confidential Material, as used in this Order, consists of the following materials and

categories of materials:

(a) Materials relating to any privileged, confidential, or nonpublic information,
including, but not limited to, trade secrets, research, design, development, financial,
technical, marketing, planning, personal, or commercial information, as such terms are
used in the Federal Rules of Civil Procedure and any applicable case law interpreting Rule
26(c)(1)(G), contracts; proprietary information; vendor agreements; personnel files;
claim/litigation information; or certain policies and procedures.

(b) Materials containing corporate trade secrets, nonpublic research and development
data, pricing formulas, inventory management programs, confidential business information
not generally known to the general public, and customer-related Protected Data are
considered Highly Confidential Material and shall be deemed “ATTORNEYS’ EYES

ONLY”.
(c) Protected Data shall refer to any information that a party believes in good faith to
be subject to federal, state or foreign data protection laws or other privacy obligations.
Examples of such data protection laws include but are not limited to The Gramm-Leach-
Bliley Act, 15 U.S.C. § 6801, et seq. (financial information); and, The Health Insurance
Portability and Accountability Act and the regulations thereunder, 45 C.F.R. Part 160 and
Subparts A and E of Part 164 (medical information). Certain Protected Data may compel
alternative or additional protections beyond those afforded Highly Confidential Material,
in which event the parties shall meet and confer in good faith, and, if unsuccessful, shall
move the Court for appropriate relief.

3. If any party seeks to designate additional documents or categories of documents
produced by any other party as Confidential Material, it will be the burden of the party seeking
protected status to move for a Court Order designating the materials as confidential after the parties
confer.

4. The parties agree that such Confidential Material as described in paragraph 2 should
be given the protection of an order of this Court to prevent injury through disclosure to persons
other than those persons involved in the prosecution or defense of this litigation.

5. To designate information as confidential, the producing party shall mark
Confidential Material with the legend “CONFIDENTIAL — SUBJECT TO PROTECTIVE
ORDER” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY — SUBJECT TO
PROTECTIVE ORDER” and shall submit confidential discovery, such as answers to
interrogatories or answers to requests for admissions, in a separate document stamped with the
appropriate legend. The Receiving Party may make copies of Confidential Material and such
copies shall become subject to the same protections as the Confidential Material from which those

copies were made.

(a) Information on a disk or other electronic format may be designated confidential by
marking the storage medium itself with the legend “CONFIDENTIAL — SUBJECT TO
CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY — SUBJECT TO CONFIDENTIALITY ORDER.” The Receiving Party shall mark
any hard-copy printouts and the storage medium of any permissible copies of such
electronic material with the corresponding legend contained on the original and such copies
shall become subject to the same protections, as the Confidential Material from which those
copies were made.

(b) Information disclosed at any deposition of a party taken in this action may be
designated by the party as confidential by indicating on the record at the deposition that
the information is confidential and subject to the provisions of this Order. Alternatively,
the party may designate information disclosed at the deposition as confidential by notifying
the court reporter and other parties in writing, within fifteen (15) business days of receipt
of the transcript, of the specific pages and lines of the transcript which are designated as
confidential. The parties may agree to a reasonable extension of the 15-business-day
period for designation. Designations of transcripts will apply to audio, video, or other
recordings of the testimony. During such 1 5-business-day period, the entire transcript shall
receive confidential treatment. Upon such designation, the court reporter and each party
shall affix the “CONFIDENTIAL — SUBJECT TO CONFIDENTIALITY ORDER” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY -— SUBJECT TO
CONFIDENTIALITY ORDER” legend to the designated pages and segregate them as
appropriate.

(c) Copies of material described in paragraph 2 above, or incorporated into paragraph
2 by Court Order, and which were produced without the designation of “CONFIDENTIAL
— SUBJECT TO CONFIDENTIALITY ORDER” or “HIGHLY CONFIDENTIAL —-
ATTORNEYS’ EYES ONLY — SUBJECT TO CONFIDENTIALITY ORDER” may be
so designated later if the Producing Party failed to make such designation at the time of
production through inadvertence or error. If such information has been disclosed to
persons not qualified pursuant to paragraph 7 below, the party who disclosed such
information shall take reasonable efforts to retrieve previously disclosed Confidential
Material and advise such persons that the material is Confidential.

6. Pursuant to Federal Rule of Evidence 502(d), disclosure (including production) of
information that a party or non-party later claims should not have been disclosed because of
a privilege, including, but not limited to, the attorney-client privilege or work product doctrine
(“Privileged Information”), shall not constitute a waiver of, or estoppel to, any claim of attorney-
client privilege, attorney work product, or other ground for withholding production as to which the
Producing Party would be entitled in the litigation or any other federal or state proceeding.
Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(e), the
Receiving Party hereby agrees to return, sequester, or destroy any Privileged Information disclosed
or produced by the Producing Party upon request. If the Receiving Party reasonably believes that

Privileged Information has been inadvertently disclosed or produced to it, it shall promptly notify
the Producing Party and sequester such information until instructions as to disposition are received.
The failure of any party to provide notice or instructions under this Paragraph shall not constitute
a waiver of, or estoppel to, any claim of attorney-client privilege, attorney work product, or other
ground for withholding production as to which the Producing Party would be entitled in the
litigation or any other federal or state proceeding. This provision is designed to foreclose any
arguments that by making such production, the production of Confidential Materials subject to
a legally recognized claim of privilege, including without limitation the attorney-client privilege,
work-product doctrine, or other applicable privilege:

(a) was not inadvertent by the Producing Party;

(b) that the Producing Party did not take reasonable steps to prevent the disclosure of
privileged Documents;

(c) that the Producing Party did not take reasonable or timely steps to rectify such
Disclosure; and/or

(d) that such Disclosure acts as a waiver of applicable privileges or protections
associated with such Documents.

This provision shall be interpreted to provide the maximum protection allowed by Federal Rule of
Evidence (FRE) 502 and shall be enforceable and granted full faith and credit in all other state and
federal proceedings by 28 U.S.C. § 1738. In the event of any subsequent conflict of law, the law
that is most protective of privilege and work product shall apply. Nothing contained herein is
intended to or shall serve to limit a Party’s right to conduct a review of documents, ESI or
information (including metadata) for relevance, responsiveness and/or segregation of privileged

and/or protected information before production.

7. Any Confidential Material and the information contained therein shall be disclosed
only to the Court, its staff, and counsel of record, and also shall be disclosed on a need-to-know

basis only to the parties, counsel’s staff personnel, employees of a party to whom disclosure is
necessary in connection with the preparation for and trial of this action, and any witnesses in the
case (including consulting and testifying experts) as may from time to time reasonably be
necessary in prosecution or defense of this action. Qualified recipients of materials marked
“ATTORNEYS’ EYES ONLY” shall include only the following: In-house counsel and law firms
for each party and the secretarial, clerical and paralegal staff of each. Confidential Material shall
not be disclosed to any outside experts or consultants who are current or former employees or
current or former consultants of a direct competitor of any party named in the litigation. Counsel
shall advise all persons to whom Confidential Material is disclosed pursuant to this Order of the
existence of this Order, and shall provide all such persons (other than the Court and its staff) with
a copy of this Order. Counsel also shall require all persons, except the Court, its staff, the parties,
counsel of record and counsel’s staff personnel, to execute the Affidavit attached as Exhibit A,
prior to the disclosure of Confidential Material. It shall be the obligation of counsel, upon learning
of any breach or threatened breach of this Confidentiality Order, to promptly notify counsel for
the Producing Party of such breach or threatened breach. Counsel shall not otherwise offer or
permit disclosure of any Confidential Material, its contents, or any portion or summary thereof.
Disputes concerning the confidential nature of such materials shall be resolved by the Court upon
motion prior to dissemination of any Confidential Material.

8. Persons having knowledge of Confidential Material and information due to their
participation in the conduct of this litigation shall use such knowledge and information for that
purpose only and only as permitted herein, and shall not disclose such Confidential Material, their
contents or any portion or summary thereof to any person(s) not involved in the conduct of this
litigation. If any person having access to the Confidential Material herein shall violate this Order,

he/she may be subject to sanctions by the Court.
9. The provisions of this Confidentiality Order shall not affect, and this Order does
not limit, the use or admissibility of Confidential Material (or references to that material) as
evidence at trial, or during a hearing or similar proceeding in this action or as part of the record on
appeal, provided that either party may seek an appropriate Court Order to protect Confidential
Material.

10. Nothing in this Confidentiality Order shall be deemed to preclude any party or
interested member of the public from seeking and obtaining, on an appropriate showing,
a modification of this Order including additional protection with respect to confidentiality of
material or the removal of a confidential designation. Should counsel or an interested member of
the public disagree with any designation of material as confidential, he or she first shall attempt to
resolve such dispute with the parties’ counsel and, if unsuccessful, apply to the Court for
a determination as to whether the material or information should remain designated as Confidential
Material. Pending resolution of any challenges, the material at issue shall continue to be treated
as Confidential Material until ordered otherwise by the Court.

11. The restrictions set forth in any of the preceding paragraphs shall not apply to
information or material that was, is or becomes public knowledge in a manner other than by
violation of this Order.

12. The procedure for filing documents which have been marked “CONFIDENTIAL”

is as follows:

(a) If the non-designating party anticipates disclosing documents that the other party
has designated “Confidential” with any pleading, motion, or other paper filed with the
Court, such non-designating party must notify the designating party of its intent to file such
Confidential Material at least seven days prior to such disclosure. If the designating party
does not give specific, written consent for disclosure of the Confidential Material, then the
designating party will move for leave from the Court for the non-designating party to file
such Confidential Material under seal before filing. The Court will authorize the filing of
documents under seal only upon express leave of Court, only upon showing of good cause,
and only to the extent necessary to preserve legitimate confidentiality concerns. This
provision does not relieve the filing party of serving the document(s) on other parties in
accordance with ordinary procedures established by the Civil and Local Rules or by Court

order.

13. | Without written permission from the Producing Party or court order secured after
appropriate notice to all interested persons, a Party may not file in the public record in this action
any Confidential Material. Confidential Material may only be filed under seal in a manner
prescribed by the Court for such filings. This Confidentiality Order does not authorize filing
protected materials under seal. No document may be filed with the Court under seal without prior
permission as to each such filing, upon motion and for good cause shown, including the legal basis
for filing under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996).
A Party that seeks to file under seal any Confidential Material must comply with Southern District
of Ohio Local Rule 5.2.1.

14. In the event Confidential Materials or portions of transcripts are sealed as
confidential by the Court as described in paragraph 12 above, they shall be filed in an envelope
bearing the following designation when deposited:

CONFIDENTIAL

IN ACCORDANCE WITH THE CONFIDENTIALITY ORDER
OF THE COURT, THE CONTENTS OF THIS ENVELOPE
SHALL BE TREATED AS CONFIDENTIAL AND MUST NOT
BE SHOWN TO A PERSON OTHER THAN THE COURT,
ATTORNEYS IN THIS CASE, OR TO PERSONS ASSISTING
THOSE ATTORNEYS.

15. This Order shall continue to be binding throughout and after the conclusion of this
litigation, including all appeals. Within thirty (30) days of settlement or final adjudication,
including the expiration or exhaustion of all rights to appeal or petitions for extraordinary writs,
each Party to whom “Confidential” or “Highly Confidential — Attorneys’ Eyes Only” materials

were produced shall, without further request or direction from the Producing Party, promptly
destroy all documents, items or data received including, but not limited to, copies or summaries
thereof, in the possession or control of any expert or employee. The Receiving Party shall submit
a written certification to the Producing Party by the 30-day deadline that (1) confirms the
destruction/deletion of all Confidential Material, including any copies of Confidential Materials
provided to persons required to execute Exhibit A (Affidavit), and (2) affirms the Receiving Party
has not retained any copies, abstracts, compilations, summaries or any other format reproducing
or capturing any of the Confidential Material. Notwithstanding this provision, counsel is entitled
to retain any attorney work product.

16. If any person receiving documents covered by this Order is served with a subpoena,
order, interrogatory, or document or civil investigative demand (collectively, a “Demand”) issued
in any other action, investigation, or proceeding, and such Demand seeks material that was
produced or designated as Confidential Material by someone other than the Receiving Party, the
Receiving Party shall give prompt written notice by hand or electronic transmission within five (5)
business days of receipt of such Demand to the party or non-party who produced or designated the
material as Confidential Material, and shall object to the production of such materials on the
grounds of the existence of this Order. The burden of opposing the enforcement of the Demand
shall fall upon the party or non-party who produced or designated the material as Confidential
Material. Unless the party or non-party who produced or designated the Confidential Material
obtains an order directing that the Demand not be complied with, and serves such order upon the
Receiving Party prior to production pursuant to the Demand, the Receiving Party shall be permitted
to produce documents responsive to the Demand on the Demand response date, provided sufficient
notice of the Demand is provided. Compliance by the Receiving Party with any order directing

production pursuant to the Demand of any Confidential Material shall not constitute a violation of
this Order. Nothing in this Order shall be construed as authorizing a party to disobey a lawful
subpoena issued in another action.

Le; In the event additional parties join or intervene in this litigation, the newly joined
party(ies) shall not have access to Confidential Material until its/their counsel has executed and,
at the request of any party, filed with the Court the agreement of such party(ies) and such counsel
to be fully bound by this Order.

18. The parties agree that nothing in this Order shall be deemed to limit the extent to
which counsel for the parties may advise or represent their respective clients, conduct discovery,
prepare for trial, present proof at trial, including any document herein, or oppose the production or
admissibility of any information or documents which have been requested.

19, This Order shall remain in full force and effect until such time as it is modified,
amended or rescinded by the Court.

IT IS SO ORDERED.

ole! G

Dated Magistrate Judge Karen L. Aang.

Respectfully stipulated to and submitted by:

/s/ Daniel J. Treadaway /s/ Alison M. Day

Brian J. Butler (#0082675)

Daniel J. Treadaway (#0098000)
MEZIBOV BUTLER

615 Elsinore Place, Suite 105
Cincinnati, OH 45202

Telephone: 513.621.8800
Facsimile: 513.621.8833

E-mail: bbutler@mezibov.com

dtreadaway(@mezibov.com

Counsel for Plaintiff

4819-1491-9082.2 080000.1406

Alison M. Day (#0068060)
Sarah Squillante (#0096705)
LITTLER MENDELSON, P.C.
21 East State Street, 16" Floor
Columbus, OH 43215
Telephone: 614.463.4212
Facsimile: 614.573.7984

E-mail: aday(@littler.com
ssquillante@littler.com

Counsel for Defendant
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

 

WESTERN DIVISION
JORDAN SNOW,
Plaintiff, Case No. 1:19-cv-00431
V. Judge Susan J. Dlott
WAL-MART STORES EAST, LP, Magistrate Judge Karen L. Litkovitz
Defendant.
AFFIDAVIT
Ls; My name is . I live at

 

I am working on behalf (or at the direction and engagement) of

 

2. I] am aware that a Confidentiality Order has been entered in the matter Jordan Snow
v. Wal-Mart Stores East, LP, pending in the United States District Court for the Southern District
of Ohio, Western Division, and a copy thereof has been given to me, and I have read and
understand the provisions of same.

oe I] acknowledge that documents and information designated as confidential pursuant
to such Confidentiality Order (“Confidential Materials”) are being disclosed to me only upon the
condition that I agree to be subject to the jurisdiction of this Court and to that Order. I hereby
agree to abide by such Order, subject to all penalties prescribed therein, including contempt of
Court, for disobedience of said Order. I promise that the documents and information given
confidential treatment under the Confidentiality Order entered in this case will be used by me only
to assist counsel for the parties in preparing for litigation of the above-captioned matters.
I understand that any use of such Confidential Material in any manner contrary to the provisions
of the Confidentiality Order will subject me to the sanctions of this Court for contempt.

4. I shall not disclose nor permit to be reviewed or copied said Confidential Materials,
or any information derived from, by any person other than the parties and counsel for the parties

or members of their staff.

DATED: , 20

 

Signature

EXHIBIT A
